SECURED PROMISSORY NOTE

 

$900,000.00 May 31, 2016

 

 

FOR VALUE RECEIVED, each of the undersigned parties, jointly, severally,
individually and collectively (collectively the “Company”), hereby promises to
pay to the order of COMPUTERLAW GROUP LLP, a limited liability law partnership
of the State of California (“Payee”; Payee and any subsequent holders hereof are
hereinafter referred to collectively as “Holder”), at the address of Computerlaw
Group LLP, attention to its Managing Member, at Jack Russo c/o Computerlaw Group
LLP, 401 Florence Street, Palo Alto, California 94301, or at such other place as
Holder may designate to Company in writing from time to time, the principal sum
of Nine Hundred Thousand and 00/100 Dollars ($900,000.00), together with
interest on the outstanding principal balance hereof at the rate set forth
herein and all other amounts that shall be payable herein (collectively, the
“Indebtedness”), in lawful money of the United States of America, which shall at
the time of payment be legal tender in payment of all debts and dues, public and
private.

 

All payments hereon shall be made in collected funds and shall be applied to
principal, accrued interest, and charges and expenses owing on or in connection
with this Secured Promissory Note (this “Note”), in such order as Holder elects,
except that payment shall be applied to accrued interest before principal.

 

Simple interest shall accrue on the outstanding unpaid principal balance of this
Note at a rate of interest equal to the statutory rate of ten percent (10%) per
annum; provided that no additional interest shall be due and this Note will be
discounted to a face amount of $750,000 if payment in full is made in 15 monthly
installments of $50,000 per month commencing on June 1, 2016 and continuing each
month for fourteen additional monthly payments of $50,000 on July 1, August 1,
September 1, October 1, November 1, December 1, 2016 and January 1, February 1,

March 1, April 1, May 1, June 1, July 1, and August 1, 2017 but if timely
monthly payments are not made then the principal balance shall remain at
$900,000 and the interest thereon shall accrue on the outstanding unpaid
principal balance of this Note at a rate of interest equal to ten percent (10%)
per annum commencing on June 1, 2016. Interest hereunder shall accrue daily and
be calculated on the basis of a 365-day year for actual days elapsed.

 

To the extent not earlier paid, all principal and interest under this Note shall
be due and payable in full on August 1, 2017 (the “Maturity Date”); provided, if
all such principal and interest is not paid by or on August 1, 2017, all
principal and interest not previously paid under this Note shall instead be due
and payable in full on August 2, 2017. The maturity of the obligations may be
accelerated as provided herein.

 

If any payment is due under this Note on a day that is not a business day on
which national banks are open for business in San Francisco, California, then
the payment due hereunder shall be payable on the next such business day on
which national banks are open for business in San Francisco, California.

 

The Indebtedness evidenced by this Note may be prepaid in whole or in part
without

 1 

 

permission of the Holder. Any such prepayment shall be first applied to all
charges and expenses owing Holder in connection with this Note, then all accrued
and unpaid interest, and then to unpaid principal.

 

This Note shall be in default upon the occurrence of any of the following events
(each, an “Event of Default”):

 

1.  Any failure to pay the Indebtedness, or any part thereof, when and as the
same shall become due and payable.

 

2.  Any of the undersigned parties shall individually or collectively (i)
voluntarily commence any proceeding or file any petition or any notice of its
intent to commence or file any proceeding, petition or proposal, seeking relief
under Title 11 of the United States Code or any other federal or state
bankruptcy, insolvency or similar law, (ii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator or similar official
for Company or for any substantial part of its property or assets, (iii) make a
general assignment for the benefit of creditors, or (iv) take any corporate or
stockholder action in furtherance of any of the foregoing.

 

3.    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any undersigned party or of any substantial part of the property or
assets thereof, under Title 11 of the United States Code or any other federal or
state bankruptcy, insolvency or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for Company or any
substantial part of its property or (iii) the winding-up or liquidation of any
of the undersigned parties, and such proceeding, petition or order shall
continue unstayed and in effect for a period of 30 consecutive days.

 

4.  Any entry of a final judgment, decree, levy, attachment, garnishment or
other process, or the filing of any lien against Company with respect to any
obligation in excess of $25,000 and which is not substantially covered by
insurance, or such judgment or other process shall not have been, within sixty
(60) days from the entry hereof, (i) bonded over to the satisfaction of Holder
and appealed, (ii) vacated or (iii) discharged.

 

5.  Any liquidation or dissolution by any of the undersigned parties or any
adoption by any of the undersigned parties of any plan of liquidation or
dissolution.

 

6.  Any resignation or removal of either or both Ben Change and/or Richard
Change as executives of any of the undersigned parties that is not approved in
writing by the Holder.

 

If any Event of Default described in Paragraphs 2 and 3 above occurs all of the
unpaid principal, interest and other amounts under this Note shall automatically
become immediately due and payable in full. If any other Event of Default occurs
and continues without cure for a period of ten (10) days after the date of
receipt of written notice of such Event of Default, then the entire principal
sum outstanding, together with accrued interest thereon, fees, charges and
costs, if any, after the expiration of said ten (10) day cure period, if
applicable, shall become immediately due and payable upon the election of the
Holder and notice by the Holder to the undersigned parties of such election.
Each of the undersigned parties agrees to promptly give

 2 

 

written notice to Holder in reasonable detail of any of the foregoing defaults
in the event Company becomes aware thereof.

 

Terms used herein and not defined herein shall have the meanings given such
terms in the Uniform Commercial Code as in effect in the State of California
(the “UCC”). As security for the payment and performance of the Indebtedness,
each of the undersigned parties does hereby pledge, assign, transfer, deliver
and grant to Holder a continuing and unconditional security interest in and to
any and all personal and real property, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired, including, without limitation, the following (all of which property
existing now and/or in the future, along with the products and all proceeds
therefrom existing now or hereafter in the future, are individually and
collectively referred to as the “Collateral”):

 

(a)  all customer agreements including all Accounts and all Goods whose sale,
lease, licensing or other delivery or disposition by Company has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by, or
rejected or refused by an Account Debtor;

 

(b)all Inventory, including raw materials, work-in-process and finished goods;

 

(c)  all Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

 

(d)   All Software and computer programs and all other electronically stored
information (“ESI”) including but not limited to all web sites, web programming,
and all other associated assets as well as all patents, patent applications,
copyrights, copyright applications, trademarks, trademark applications, trade
dress, trade secrets, customer lists, compilations, and all other intellectual
property rights of all types and kinds in the United States and throughout the
world

(collectively the “IP Rights”); Only secondary security interest granted where
first priority security interest was already granted to others by Rich
Pharmaceuticals, Inc.

 

(e)All Securities, Investment Property, Financial Assets and Deposit Accounts;

 

(f)  all Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Indebtedness, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles; and,

 

(g)    all other personal property of each of the undersigned parties however or
wherever situated and whether in the possession of employees, contractors or
other agents including but not limited to all documents of item, certificates of
ownership, or other evidences of rights which the Company owns in all personal
property now existing or hereafter coming into existence; and,

 

(h)   all other real property of each of the undersigned parties whether located
in California, New Jersey or any other location in the United States and each of
the undersigned parties agrees to timely and promptly execute such mortgages,
trust deeds or other liens thereon;

 

(h)  all Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
personal property and/or real property, including all insurance policies and
proceeds of insurance payable

 3 

 

by reason of loss or damage to the foregoing property, including unearned
premiums, and of eminent domain or condemnation awards;

 

(i)  any other assets of any type or nature now existing or which come into
existence in favor of any of the undersigned parties in any respect and for
which the intention hereby is to have a first priority security interest and
lien rights as granted herein to extend to all such personal property, real
property or other assets of each and all of the undersigned parties.

 

Unless an Event of Default exists hereunder and except as otherwise provided
herein, each of the undersigned parties in the ordinary course of business (and
without liquidation or other disposition or transfer) shall be entitled to
possession or use of the Collateral; however, in no event shall any of the
undersigned parties commit waste, bulk sell, deposit into “open source” (such as
SourceForge) or otherwise take any action which injures or otherwise diminishes
the value of the Collateral in any manner.

 

Each of the undersigned parties shall maintain its existence and shall not,
except upon 30 days’ prior written notice to the Holder and the delivery of any
documents required by Holder under the next two paragraphs in connection
therewith, (i) change its name, jurisdiction of organization or the location, or
(ii) change its legal identity or corporate structure.

 

Each of the undersigned parties shall, at Holder’s request, at any time and from
time to time, execute and deliver to Holder such financing statements,
amendments and other documents and do such acts as Holder deems necessary in
order to establish and maintain valid, attached and perfected security interests
in the Collateral in favor of Holder, free and clear of all liens, encumbrances
and claims and rights of third parties whatsoever. Each of the undersigned
parties hereby irrevocably authorizes Holder at any time, and from time to time,
to file in any jurisdiction any initial financing statements and amendments
thereto without the signature of that party or any of the undersigned parties
that indicate the Collateral is comprised of all assets of that party or each of
the undersigned parties or words of similar effect. Each of the undersigned
parties further hereby ratifies and affirms its authorization for any financing
statements and/or amendments thereto, executed and filed by Holder in any
jurisdiction prior to the date of this Note. Company represents and warrants
that it has filed UCC-1s on all of the Collateral (i) in and with the Secretary
of State of the State of Delaware, and (ii) with the United States Patent Office
with respect to any patents, patent applications or other patent rights, whether
choate or inchoate, of any of the undersigned parties, and (iii) with the United
States Trademark Office as to all of the applicable Collateral that is a patent
or patent application owned by any of the undersigned parties.

 

Each of the undersigned parties further agrees to take any other action
reasonably requested by the Holder to ensure the attachment, perfection and
priority of, and the ability of the Holder to enforce, Holder’s security
interest in any and all the Collateral, including (a) causing Holder’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
Holder to enforce, Holder’s security interest in such Collateral, (b) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Holder to enforce, Holder’s
security interest in such Collateral, (c) obtaining governmental and other third
party consents and

 4 

 

approvals, including any consent of any licensor, lessor or other person or
entity obligated on Collateral, (d) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to Holder, and (e) taking all
actions required by the UCC in effect from time to time or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable to
such Collateral or in any such foreign jurisdiction. Each of the undersigned
parties further agrees to indemnify and hold Holder harmless against claims of
any persons or entities concerning disputes arising over the Collateral.

 

The validity, construction and enforceability of, and the rights and obligations
of Company and Holder under this Note shall be governed by, construed and
enforced in accordance with, the laws of the State of California.

 

Time is of the essence of each obligation of Company hereunder. Each of the
undersigned parties represents and warrants that it has filed UCC-1s with each
governmental entity necessary and/or appropriate for the perfection of all
security interests herein and that all security interests are first priority
security interests granted and perfected as of the date of the Closing; no other
liens exist.

 

Notwithstanding anything to the contrary contained herein, the effective rate of
interest on the Indebtedness shall not exceed the lawful maximum rate of
interest permitted to be paid. Without limiting the generality of the foregoing,
in the event the interest charged hereunder results in an effective rate of
interest higher than that lawfully permitted to be paid, then such charges shall
be reduced by the sum sufficient to result in an effective rate of interest
permitted, and any amount which would exceed the highest lawful rate already
received and held by Holder shall be applied to a reduction of principal
(without premium or penalty) and not to the payment of interest.

 

In the event any provision of this Note (or any part of any provision hereof) is
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note; but this Note shall be construed as if such invalid,
illegal or unenforceable provision (or part thereof) had not been contained in
this Note, but only to the extent it is invalid, illegal or unenforceable.

 

Each of the undersigned parties, for himself, herself and itself and his, her
and its successors and assigns, waives presentment, protest and demand, notice
of protest, demand, dishonor and nonpayment of this Note, and expressly agrees
that this Note, or any payment hereunder, may be extended from time to time
without in any way affecting the liability of any of the undersigned parties,
individually, jointly or severally, or any endorser or guarantor hereof.

 

This Note may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

Each of the undersigned parties, jointly and severally and individually and
collectively agrees to pay all reasonable attorneys’ fees, expenses, court costs
and all other costs of whatever kind incident to the collection, enforcement,
protection and defense of this Note, and the collection, enforcement, protection
and defense of any security for this Note and the perfection and priority of
Holder’s interest in any security for this note, and all attorneys’ fees,
expenses, costs,

 5 

 

recording fees, and other costs of whatever kind incident to and necessary to
document, record, perfect and continue the priority and perfection of the
security interests in personal property and the mortgages, trust deeds and/or
other lien interests in any and all real property of each of the undersigned
parties. Each of the undersigned parties shall execute such further documents
including mortgages, trust deeds or other instruments as may be reasonably
necessary or appropriate to further perfect any of the rights granted Holder
under the terms and conditions of the foregoing Secured Promissory Note
including such notarized signatures as may be requested from time to time by the
Holder hereof until the indebtedness including all principal, all interest, and
all fees, costs and expenses are paid in full hereunder. The undersigned parties
hereby agree that any legal action or other proceedings hereunder may be brought
in the Courts in Santa Clara County, California and each hereby consent to the
jurisdiction of said Courts and further that reasonable attorney’s fees, costs
and expenses shall be added to all amounts due hereunder if default occurs and
is not cured within 10 days of written notice thereof. The signature of each
individual below extends to any limited liability company, corporation, trust,
or other entity which is owned or controlled by or under common control with
said individual and each such affiliate of each undersigned party is bound by
this Secured Promissory Note.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Secured Promissory
Note as of the date first set forth above.

 

 

Ben Chang, individually: /s/ Ben Chang

 

Richard Chang, individually: /s/ Richard Chang

 

 

RICH PHARMACEUTICALS, INC.

 

By: /s/ Ben Chang

Name: Ben Chang

Title:CEO & President

Email: b.chang@richpharmaceuticals.com

 6 

 



